Citation Nr: 1627702	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2013, the Veteran was scheduled for a videoconference hearing but he failed to report. As such, the Veteran's request for a hearing is deemed withdrawn. 

In May 2014, the Board denied the claim. The Veteran appealed to the United States Court of Appeals for Veterans Affairs (the Court). The Court granted a March 2015 joint motion for remand. In June 2015 the Board remanded the claim to the RO for further adjudication in accordance with the Court's order. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 Informal Hearing Presentation the representative acknowledged that a January 2016 VA examiner opined that the Veteran's most concerning issue, i.e., multiple falls with dementia, were not caused by the appellant's posttraumatic stress disorder.  Notwithstanding this finding, the representative argues that dementia is etiologically related to the claimant's service connected depressive reaction with psychosomatic features including tension headaches, an irritable bowel syndrome and posttraumatic stress disorder.  As such, the representative has raised a claim that is inextricably intertwined with the claim of entitlement to special monthly compensation based on a need for aid and attendance or being permanently housebound.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As this claim has never been formally addressed by the RO the Board has no option but to remand this case for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter addressing his duties as well as VA's duties under the Veterans Claims Assistance Act of 2000 regarding his claim of entitlement to service connection for dementia secondary to a depressive reaction with psychosomatic features including tension headaches, an irritable bowel syndrome and posttraumatic stress disorder.  

2.  After VA has fulfilled its duty to notify and assist the Veteran with his claim of entitlement to service connection for dementia secondary to a depressive reaction with psychosomatic features including tension headaches, an irritable bowel syndrome and posttraumatic stress disorder, adjudicate the claim.  The Veteran and his representative are advised that the Board will not address this new claim in the absence of a timely perfected appeal.

3.  The RO should then readjudicate the claim of entitlement to special monthly compensation based on a need for regular aid and attendance or being permanently housebound.  If the claim remains denied a supplemental statement of the case should be issued and the claimant and his representative offered an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

